            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 1 of 36




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

YETI Coolers, LLC,                    Case: 1:20-cv-00075

       Plaintiff,                     COMPLAINT FOR DAMAGES AND
                                      INJUNCTIVE RELIEF FOR:
       v.
                                        (1) TRADEMARK INFRINGEMENT AND
Green Foundations Ltd.,                     COUNTERFEITING IN VIOLATION
d/b/a Greens Steel,                         OF 15 U.S.C. § 1114(1);
                                        (2) TRADEMARK INFRINGEMENT IN
       Defendant.                           VIOLATION OF 15 U.S.C. § 1125(a);
                                        (3) TRADEMARK DILUTION IN
                                            VIOLATION OF 15 U.S.C. § 1125(c);
                                        (4) TRADEMARK DILUTION IN
                                            VIOLATION OF TEX. BUS. & COM.
                                            CODE § 16.103;
                                        (5) TRADE DRESS INFRINGEMENT IN
                                            VIOLATION OF 15 U.S.C. § 1125(a);
                                        (6) TRADE DRESS DILUTION IN
                                            VIOLATION OF 15 U.S.C. § 1125(c);
                                        (7) UNFAIR COMPETITION AND FALSE
                                            DESIGNATION OF ORIGIN IN
                                            VIOLATION OF 15 U.S.C. § 1125(a);
                                        (8) TRADE DRESS DILUTION IN
                                            VIOLATION OF TEX. BUS. & COM.
                                            CODE § 16.103;
                                        (9) COMMON LAW TRADE DRESS
                                            INFRINGEMENT;
                                        (10) COMMON LAW TRADEMARK
                                            INFRINGEMENT;
                                        (11) COMMON LAW UNFAIR
                                            COMPETITION;
                                        (12) COMMON LAW
                                            MISAPPROPRIATION; AND
                                        (13) UNJUST ENRICHMENT.

                                             Jury Trial Demanded
            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 2 of 36




                                         COMPLAINT

       Plaintiff, YETI Coolers, LLC (“YETI”), for its complaint against Green Foundations

Ltd., d/b/a Greens Steel (“Greens Steel”), alleges as follows:

                                           The Parties

       1.      YETI is a company organized and existing under the laws of the State of

Delaware with a principal place of business at 7601 Southwest Parkway, Austin, TX 78735.

       2.      On information and belief, Green Foundations Ltd., d/b/a Greens Steel is a

company organized and existing under the laws of the United Kingdom with a principal place of

business at 130 Broomswood Road, London, England, SW11 6JZ.

                                     Jurisdiction and Venue

       3.      This is a complaint for damages and injunctive relief based on Greens Steel’s

advertisements, promotions, offers to sell, sales, distribution, manufacture, and/or importing of

drinkware, and includes multiple grounds for relief including trade dress and trademark

infringement, counterfeiting, trade dress and trademark dilution, unfair competition and false

designation of origin, misappropriation, and unjust enrichment. This complaint arises under the

Texas Business & Commerce Code; the Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (“the

Lanham Act”); federal common law; and state common law, including the law of Texas.

       4.      This Court has subject matter jurisdiction over this action pursuant to at least 15

U.S.C. § 1121(a) and 28 U.S.C. §§ 1331, 1338(a) & (b), and 1367(a).

       5.      This Court has personal jurisdiction over Greens Steel because, inter alia, Greens

Steel is purposefully and intentionally availing itself of the privileges of doing business in the

State of Texas, including in this District. Among other things, (i) Greens Steel has advertised,

marketed, promoted, offered for sale, sold, distributed, manufactured, and/or imported, and



                                                 2
             Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 3 of 36




continues to advertise, market, promote, offer for sale, sell, distribute, manufacture, and/or

import, infringing products to customers and/or potential customers, including in this District, at

least    through     Greens      Steel’s     principal   web      sites,   https://greenssteel.com/,

https://www.facebook.com/greenssteel/,                               https://twitter.com/greenssteel,

https://www.instagram.com/greenssteel/, and https://www.amazon.com;             (ii) Greens Steel’s

tortious acts giving rise to this lawsuit and harm to YETI have occurred and are occurring in the

State of Texas, including in this District, (iii) on information and belief, Greens Steel acted with

knowledge that its unauthorized use of YETI’s rights would cause harm to YETI in the State of

Texas and in this District, and (iv) Greens Steel’s customers and/or potential customers reside in

the State of Texas, including in this District.

        6.      Venue is proper in this District pursuant to at least 28 U.S.C. §§ 1391(a)-(d).

                      General Allegations – YETI’s Intellectual Property

        7.      For years, YETI has continuously engaged in the design, development,

manufacture, promotion, and sale of its insulated drinkware, including its 30 oz. Rambler®

Tumbler and 20 oz. Rambler® Tumbler (collectively, “Rambler® Drinkware”). YETI created

unique, distinctive, and non-functional designs to use with YETI’s Rambler® Drinkware. YETI

has extensively and continuously promoted and used these designs for years in the United States

and in Texas. Through that extensive and continuous promotion and use, YETI’s designs have

become well-known indicators of the origin and quality of YETI’s Rambler® Drinkware.

YETI’s designs also have acquired substantial secondary meaning in the marketplace and have

become famous. As discussed in more detail below, YETI owns various rights relating to its

Rambler® Drinkware designs.




                                                  3
            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 4 of 36




       8.       YETI has enjoyed significant sales of its Rambler® Drinkware throughout the

United States, including sales to customers in the State of Texas. YETI has invested significant

resources in the design, development, manufacture, advertising, and marketing of its Rambler®

Drinkware. The design and features of the Rambler® Drinkware have received widespread and

unsolicited public attention.   For example, the Rambler® Drinkware has been featured in

numerous newspaper, magazine, and Internet articles.

       9.       The designs of the Rambler® Drinkware are distinctive and non-functional and

identify to consumers that the origin of the Rambler® Drinkware is YETI. As a result of at least

YETI’s continuous and exclusive use of the Rambler® Drinkware, YETI’s marketing,

advertising, and sales of the Rambler® Drinkware, and the highly valuable goodwill, substantial

secondary meaning, and fame acquired as a result, YETI owns trade dress rights in the design

and appearance of the Rambler® Drinkware, which consumers have come to uniquely associate

with YETI.

       10.      Exemplary images of a YETI 30 oz. Rambler® Tumbler are shown below:

            Illustration 1: Exemplary Images of a YETI 30 oz. Rambler® Tumbler.




                                               4
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 5 of 36




         Illustration 1: Exemplary Images of a YETI 30 oz. Rambler® Tumbler.




       11.    YETI has trade dress rights in the overall look, design, and appearance of the

YETI 30 oz. Rambler® Tumbler, which includes the design and appearance of the curves, tapers,

and lines in the YETI 30 oz. Rambler® Tumbler; the design and appearance of the profile of the

YETI 30 oz. Rambler® Tumbler; the design and appearance of the walls of the YETI 30 oz.

Rambler® Tumbler; the design and appearance of the rim of the YETI 30 oz. Rambler®

Tumbler; the design, appearance, and placement of the taper in the sidewall of the YETI 30 oz.

Rambler® Tumbler; the design, appearance, and placement of the upper portion, mid portion,

and bottom portion of the side wall of the YETI 30 oz. Rambler® Tumbler; the design,

appearance, and placement of the style line around the base of the YETI 30 oz. Rambler®

Tumbler; the design, appearance, and placement of the tab on the lid of the YETI 30 oz.

Rambler® Tumbler; the design, appearance, and placement of the drinking opening on the lid of

the YETI 30 oz. Rambler® Tumbler; the design, appearance, and placement of the top plane of

the lid of the YETI 30 oz. Rambler® Tumbler; the design, appearance, and placement of the side

walls of the lid of the YETI 30 oz. Rambler® Tumbler; the color contrast and color combinations




                                              5
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 6 of 36




of the YETI 30 oz. Rambler® Tumbler and tumbler lid of the YETI 30 oz. Rambler® Tumbler;

and the relationship of these features to each other and to other features.

       12.     Exemplary images of a YETI 20 oz. Rambler® Tumbler are shown below:

          Illustration 2: Exemplary Images of a YETI 20 oz. Rambler® Tumbler.




       13.     YETI has trade dress rights in the overall look, design, and appearance of the

YETI 20 oz. Rambler® Tumbler, which includes the design and appearance of the curves, tapers,

and lines in the YETI 20 oz. Rambler® Tumbler; the design and appearance of the profile of the

YETI 20 oz. Rambler® Tumbler; the design and appearance of the walls of the YETI 20 oz.


                                                  6
           Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 7 of 36




Rambler® Tumbler; the design and appearance of the rim of the YETI 20 oz. Rambler®

Tumbler; the design, appearance, and placement of the taper in the side wall of the YETI 20 oz.

Rambler® Tumbler; the design, appearance, and placement of the style line around the base of

the YETI 20 oz. Rambler® Tumbler; the design, appearance, and placement of the tab on the lid

of the YETI 20 oz. Rambler® Tumbler; the design, appearance, and placement of the drinking

opening on the lid of the YETI 20 oz. Rambler® Tumbler; the design, appearance, and

placement of the top plane of the lid of the YETI 20 oz. Rambler® Tumbler; the design,

appearance, and placement of the side walls of the lid of the YETI 20 oz. Rambler® Tumbler;

the color contrast and color combinations of the YETI 20 oz. Rambler® Tumbler and tumbler lid

of the YETI 20 oz. Rambler® Tumbler; and the relationship of these features to each other and

to other features.

       14.     As a result of YETI’s exclusive, continuous, and substantial use, advertising, and

sales of insulated drinkware products bearing YETI’s trade dress and the publicity and attention

that has been paid to YETI’s trade dress, YETI’s trade dress in its Rambler® Drinkware has

become famous and has acquired valuable goodwill and substantial secondary meaning in the

marketplace, as consumers have come to uniquely associate YETI’s trade dress as a source

identifier of YETI.

       15.     YETI has also used the trademark “RAMBLER” throughout the United States and

in the State of Texas generally and in geographic areas in Texas in connection with its goods and

services, including at least its beverageware.

       16.     In view of YETI’s extensive and continuous use of “RAMBLER,” consumers

have come to associate “RAMBLER” as a source identifier of YETI, and YETI owns trademark

rights in this mark. Further, YETI owns several trademark registrations, including



                                                 7
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 8 of 36




             i.    Trademark Registration No. 4,871,725 (“the ‘725 Registration”) for “YETI

                   RAMBLER COLSTER” for stainless steel drink holders;

            ii.    Trademark Registration No. 4,998,897 (“the ‘897 Registration”) for

                   “RAMBLER” for jugs;

           iii.    Trademark Registration No. 5,233,441 (“the ‘441 Registration”) for

                   “RAMBLER” for beverageware; cups; drinking glasses; tumblers for use as

                   drinking vessels; jugs; mugs; temperature-retaining drinking vessels; storage

                   containers for household or domestic use, namely, vacuum container for hot

                   or cold food and drink; beer growlers; insulated food and drink containers;

                   stainless steel tumblers for use as drinking vessels; stainless steel drinking

                   glasses; stainless steel beverageware; drinking straws;

            iv.    Trademark Registration No. 5,380,505 (“the ‘505 Registration”) for

                   “RAMBLER” for handles for beverageware;

            v.     Trademark Registration No. 5,409,905 (“the ‘905 Registration”) for “YETI

                   RAMBLER” for beverageware; cups; drinking glasses; tumblers for use as

                   drinking vessels; jugs; mugs; temperature-retaining drinking vessels; storage

                   containers for household or domestic use, namely, vacuum container for hot

                   or cold food and drink; beer growlers; insulated food and drink containers;

                   insulating sleeve holder for beverage cups; thermal insulated drink holder;

                   portable stainless steel drink holders for holding individual cups, cans, and

                   bottles; stainless steel tumblers for use as drinking vessels; stainless steel

                   drinking glasses; stainless steel beverageware.

Copies of these trademark registrations are attached as Exhibits 1-5. YETI also has common law



                                              8
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 9 of 36




rights in the “RAMBLER” trademark based on YETI’s use of “RAMBLER” in commerce in

connection with YETI’s goods and services, including, inter alia, beverageware. YETI’s rights

in the “RAMBLER” trademark, including the ‘725 Registration, the ‘897 Registration, the ‘441

Registration, the ‘505 Registration, the ‘905 Registration, and its common law rights, are

collectively referred to as “YETI’s Rambler Trademarks.”

       17.     As a result of, inter alia, YETI’s exclusive, continuous and substantial use of

YETI’s Rambler Trademarks, YETI’s exclusive, continuous, and substantial advertising and

promoting of products bearing YETI’s Rambler Trademarks, and the publicity and attention that

has been paid to YETI’s Rambler Trademarks, these trademarks have become famous in the

United States and in the State of Texas generally and in geographic areas in Texas and have

acquired valuable goodwill and substantial secondary meaning in the marketplace, as consumers

have come to uniquely associate YETI’s Rambler Trademarks as source identifiers of YETI.

                      General Allegations – Greens Steel’s Unlawful Activities

       18.     Greens Steel has purposefully advertised, marketed, promoted, offered for sale,

sold, distributed, manufactured, and/or imported, and continues to advertise, market, promote,

offer for sale, sell, distribute, manufacture, and/or import, products that violate YETI’s rights,

including YETI’s trade dress rights. Greens Steel’s infringing products are confusingly similar

imitations of YETI’s products.

       19.     Greens Steel has also unlawfully used and continues to unlawfully use YETI’s

Rambler Trademarks and/or colorable imitations thereof, including using at least “Rambler,” in

inter alia, advertising, promoting, offering to sell, selling, and distributing Greens Steel’s

infringing products, and is thereby infringing and diluting YETI’s Rambler Trademarks and




                                                9
         Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 10 of 36




intentionally trading on YETI’s goodwill. Greens Steel’s actions have all been without the

authorization of YETI.

       20.     Greens Steel’s infringing drinkware products include at least its 30 oz. tumblers

and 20 oz. tumblers. Exemplary images of Greens Steel’s infringing drinkware products are

shown below:

  Illustration 3: Exemplary Image of Greens Steel’s Infringing 30 oz. Tumbler Product.




                                              10
            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 11 of 36




  Illustration 4: Exemplary Image of Greens Steel’s Infringing 20 oz. Tumbler Product.




       21.      As a result of Greens Steel’s activities, there is a likelihood of confusion between

Greens Steel and its products on the one hand, and YETI and its products on the other hand.

       22.      In addition to infringing and diluting YETI’s trade dress, Greens Steel has also

unlawfully used and continues to unlawfully use YETI’s Rambler Trademarks, including through

counterfeits, reproductions, copies, and/or colorable imitations thereof, in inter alia, advertising,

promoting, offering to sell, selling, and distributing Greens Steel’s infringing products, and is

thereby infringing and diluting YETI’s Rambler Trademarks and intentionally trading on YETI’s

goodwill.

       23.      Greens Steel has used and continues to use YETI’s Rambler Trademarks and/or

colorable imitations thereof, including in connection with advertising, promoting, offering to

sell, selling, and distributing the infringing products. Screenshots showing examples of Greens

Steel’s infringing uses of YETI’s Rambler Trademarks and/or colorable imitations thereof are

shown below.




                                                 11
         Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 12 of 36




                  Illustration 5: Examples of Greens Steel’s Infringing
                 Uses of “Rambler” (from Amazon) (highlighting added).




      24.    YETI used its trade dress and Rambler Trademarks extensively and continuously

before Greens Steel began advertising, promoting, offering to sell, selling, distributing,

manufacturing, and/or importing its infringing products. Moreover, YETI’s trade dress and

YETI’s Rambler Trademarks became famous and acquired secondary meaning in the United


                                           12
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 13 of 36




States and in the State of Texas generally and in geographic areas in Texas before Greens Steel

commenced its unlawful use of YETI’s trade dress and YETI’s Rambler Trademarks.

       25.     As a result of Greens Steel’s activities related to its use of YETI’s Rambler

Trademarks, including through counterfeits, reproductions, copies, and/or colorable imitations

thereof, there is a likelihood of confusion between Greens Steel and its products on the one hand,

and YETI and its products on the other hand.

       26.     Greens Steel’s use of YETI’s trade dress and YETI’s Rambler Trademarks,

including through counterfeits, reproductions, copies, and/or colorable imitations thereof, has

been intentional, willful, and malicious. Greens Steel’s bad faith is evidenced at least by Greens

Steel’s direct copying of YETI’s products and YETI’s Rambler trademarks.

                                           Count I:
                        Trademark Infringement and Counterfeiting
                     under § 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

       27.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

26 as though fully set forth herein.

       28.     Based on the activities described above, including, for example, Greens Steel

using YETI’s federally registered trademarks, including at least the trademarks protected by the

‘725 Registration, the ‘897 Registration, the ‘441 Registration, the ‘505 Registration, and the

‘905 Registration, and/or colorable imitations thereof, including using at least “Rambler,” in

connection with advertising, promoting, offering for sale, selling, distributing, manufacturing,

and/or importing the infringing products, Greens Steel has infringed YETI’s federally registered

trademarks under § 32(1) of the Lanham Act, 15 U.S.C. § 1114(1). Greens Steel’s use of YETI’s

federally registered trademarks, including through counterfeits, reproductions, copies, and/or

colorable imitations thereof, is likely to cause confusion, or to cause mistake, or to deceive.



                                                 13
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 14 of 36




       29.     Greens Steel’s use of YETI’s federally registered trademarks, including through

counterfeits, reproductions, copies, and/or colorable imitations thereof, has caused and, unless

enjoined, will continue to cause substantial and irreparable injury to YETI for which YETI has

no adequate remedy at law, including at least substantial and irreparable injury to the goodwill

and reputation for quality associated with YETI’s federally registered trademarks, YETI’s

products, and YETI.

       30.     On information and belief, Greens Steel’s use of YETI’s federally registered

trademarks, including through counterfeits, reproductions, copies, and/or colorable imitations

thereof, has been intentional, willful, and malicious. Greens Steel’s bad faith is evidenced at

least by Greens Steel’s unlawful use of YETI’s federally registered trademarks and/or colorable

imitations thereof to sell the infringing products, Greens Steel’s infringements of YETI’s other

rights, and Greens Steel’s continuing disregard for YETI’s rights.

       31.     YETI is entitled to injunctive relief, and YETI is entitled to recover at least

Greens Steel’s profits, YETI’s actual damages, enhanced damages, costs, and reasonable

attorney fees under at least 15 U.S.C. §§ 1114(1), 1116, and 1117.

                                     Count II:
      Trademark Infringement under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

       32.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

31 as though fully set forth herein.

       33.     Based on the activities described above, including, for example, Greens Steel’s

use of YETI’s Rambler Trademarks and/or colorable imitations thereof, including using at least

“Rambler,” Greens Steel violates § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Greens

Steel’s use of YETI’s Rambler Trademarks and/or colorable imitations thereof is likely to cause

confusion, mistake, or deception as to the affiliation, connection, and/or association of Greens

                                               14
            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 15 of 36




Steel with YETI and as to the origin, sponsorship, and/or approval of the infringing products, at

least by creating the false and misleading impression that the infringing products are

manufactured by, authorized by, or otherwise associated with YETI.

        34.     YETI’s Rambler Trademarks are entitled to protection under the Lanham Act.

YETI’s Rambler Trademarks are inherently distinctive. YETI has extensively and continuously

promoted and used YETI’s Rambler Trademarks in the United States. Through that extensive

and continuous use, YETI’s Rambler Trademarks have become well-known indicators of the

origin and quality of YETI’s products.       YETI’s Rambler Trademarks have also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s Rambler Trademarks

acquired this secondary meaning before Greens Steel commenced its unlawful use of YETI’s

Rambler Trademarks and/or colorable imitations thereof in connection with the infringing

products.

        35.     Greens Steel’s use of YETI’s Rambler Trademarks, including through

counterfeits, reproductions, copies, and/or colorable imitations thereof, has caused and, unless

enjoined, will continue to cause substantial and irreparable injury to YETI for which YETI has

no adequate remedy at law, including at least substantial and irreparable injury to the goodwill

and reputation for quality associated with YETI’s Rambler Trademarks, YETI’s products, and

YETI.

        36.     On information and belief, Greens Steel’s use of YETI’s Rambler Trademarks,

including through counterfeits, reproductions, copies, and/or colorable imitations thereof, has

been intentional, willful, and malicious. Greens Steel’s bad faith is evidenced at least by Greens

Steel’s unlawful use of YETI’s Rambler Trademarks and/or colorable imitations thereof to sell




                                               15
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 16 of 36




the infringing products, Greens Steel’s infringement of YETI’s other rights, and Greens Steel’s

continuing disregard for YETI’s rights.

       37.     YETI is entitled to injunctive relief, and YETI is entitled to recover at least

Greens Steel’s profits, YETI’s actual damages, enhanced damages, costs, and reasonable

attorney fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                      Count III:
         Trademark Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

       38.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

37 as though fully set forth herein.

       39.     Based on the activities described above, including, for example, Greens Steel’s

use of YETI’s Rambler Trademarks and/or colorable imitations thereof, including using at least

“Rambler,” Greens Steel is likely to dilute, has diluted, and continues to dilute YETI’s famous

Rambler Trademarks in violation of § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c). Greens

Steel’s use of YETI’s Rambler Trademarks, including through counterfeits, reproductions,

copies, and/or colorable imitations thereof, is likely to cause, and has caused, dilution of YETI’s

famous Rambler Trademarks at least by eroding the public’s exclusive identification of YETI’s

famous Rambler Trademarks with YETI and YETI’s products, by lessening the capacity of

YETI’s famous Rambler Trademarks to identify and distinguish YETI’s products, by associating

YETI’s famous Rambler Trademarks with products of inferior quality, and by impairing the

distinctiveness of YETI’s famous Rambler Trademarks.

       40.     YETI’s Rambler Trademarks are famous and are entitled to protection under the

Lanham Act.      YETI’s Rambler Trademarks are inherently distinctive.           YETI’s Rambler

Trademarks also have acquired distinctiveness through YETI’s extensive and continuous

promotion and use of YETI’s Rambler Trademarks in the United States. Through that extensive

                                                16
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 17 of 36




and continuous use, YETI’s Rambler Trademarks have become famous, well-known indicators

of the origin and quality of YETI’s products throughout the United States, and are widely

recognized by the general consuming public as a designation of the source of YETI and YETI’s

products. YETI’s Rambler Trademarks have also acquired substantial secondary meaning in the

marketplace.   Moreover, YETI’s Rambler Trademarks became famous and acquired this

secondary meaning before Greens Steel commenced its unlawful use of YETI’s Rambler

Trademarks and/or colorable imitations thereof in connection with the infringing products.

        41.    Greens Steel’s use of YETI’s Rambler Trademarks, including through

counterfeits, reproductions, copies, and/or colorable imitations thereof, has caused, and, unless

enjoined, will continue to cause, substantial and irreparable injury to YETI for which YETI has

no adequate remedy at law, including at least substantial and irreparable injury to the goodwill

and reputation for quality associated with YETI’s Rambler Trademarks, YETI’s products, and

YETI.

        42.    On information and belief, Greens Steel’s use of YETI’s Rambler Trademarks,

including through counterfeits, reproductions, copies, and/or colorable imitations thereof, has

been intentional, willful, and malicious. Greens Steel’s bad faith is evidenced at least by Greens

Steel’s unlawful use of YETI’s Rambler Trademarks and/or colorable imitations thereof to sell

the infringing products, Greens Steel’s infringement of YETI’s other rights, and Greens Steel’s

continuing disregard for YETI’s rights.

        43.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Greens Steel’s profits, YETI’s actual damages, enhanced profits and damages, costs, and

reasonable attorney fees under at least 15 U.S.C. §§ 1125(c), 1116, and 1117.




                                                17
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 18 of 36




                                       Count IV:
                 Trademark Dilution under Tex. Bus. & Com. Code § 16.103

       44.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

43 as though fully set forth herein.

       45.     Based on the activities described above, including, for example, Greens Steel’s

use of YETI’s Rambler Trademarks and/or colorable imitations thereof, including using at least

“Rambler,” Greens Steel is likely to dilute, has diluted, and continues to dilute YETI’s Rambler

Trademarks in violation § 16.103 of the Texas Business & Commerce Code. Greens Steel’s use

of YETI’s Rambler Trademarks, including through counterfeits, reproductions, copies, and/or

colorable imitations thereof is likely to cause, and has caused, dilution of YETI’s famous

Rambler Trademarks at least by eroding the public’s exclusive identification of YETI’s Rambler

Trademarks with YETI, by lessening the capacity of YETI’s famous Rambler Trademarks to

identify and distinguish YETI’s products, and by impairing the distinctiveness of YETI’s famous

Rambler Trademarks.

       46.     YETI’s Rambler Trademarks are famous and are entitled to protection under

Texas law. YETI has extensively and continuously promoted and used its Trademarks in the

United States and in the State of Texas. Through that extensive and continuous use, YETI’s

Rambler Trademarks have become famous and well-known indicators of the origin and quality

of YETI’s products in the United States and in the State of Texas generally and in geographic

areas in Texas, and YETI’s Rambler Trademarks are widely recognized by the public throughout

Texas and in geographic areas in Texas as a designation of the source of YETI and YETI’s

products. YETI’s Rambler Trademarks have also acquired substantial secondary meaning in the

marketplace, including in the State of Texas and in geographic areas in Texas. Moreover,

YETI’s Rambler Trademarks became famous and acquired this secondary meaning before

                                              18
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 19 of 36




Greens Steel commenced its unlawful use of YETI’s Rambler Trademarks and/or colorable

imitations thereof in connection with the infringing products.

        47.    Greens Steel’s use of YETI’s Rambler Trademarks, including through

counterfeits, reproductions, copies, and/or colorable imitations thereof has caused, and, unless

enjoined, will continue to cause, substantial and irreparable injury to YETI for which YETI has

no adequate remedy at law, including at least substantial and irreparable injury to the goodwill

and reputation for quality associated with YETI’s Rambler Trademarks, YETI’s products, and

YETI.

        48.    On information and belief, Greens Steel’s use of YETI’s Rambler Trademarks,

including through counterfeits, reproductions, copies, and/or colorable imitations thereof has

been intentional, willful, and malicious. Greens Steel’s bad faith is evidenced at least by Greens

Steel’s unlawful use of YETI’s Rambler Trademarks and/or colorable imitations thereof to sell

the infringing products, and by Greens Steel’s continuing disregard for YETI’s rights.

        49.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Greens Steel’s profits, YETI’s actual damages, enhanced profits and damages, and reasonable

attorney fees under at least Tex. Bus. & Com. Code § 16.104.

                                       Count V:
      Trade Dress Infringement under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

        50.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

49 as though fully set forth herein.

        51.    Greens Steel’s advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of the infringing products violate § 43(a) of the Lanham Act, 15

U.S.C. § 1125(a), by infringing YETI’s trade dress. Greens Steel’s use of YETI’s trade dress

and/or colorable imitations thereof is likely to cause confusion, mistake, or deception as to the

                                                19
            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 20 of 36




affiliation, connection, and/or association of Greens Steel with YETI and as to the origin,

sponsorship, and/or approval of the infringing products, at least by creating the false and

misleading impression that the infringing products are manufactured by, authorized by, or

otherwise associated with YETI.

       52.      YETI’s trade dress is entitled to protection under the Lanham Act. YETI’s trade

dress includes unique, distinctive, and non-functional designs.       YETI has extensively and

continuously promoted and used its trade dress in the United States. Through that extensive and

continuous use, YETI’s trade dress has become a well-known indicator of the origin and quality

of YETI’s products. YETI’s trade dress has also acquired substantial secondary meaning in the

marketplace. Moreover, YETI’s trade dress acquired this secondary meaning before Greens

Steel commenced its unlawful use of YETI’s trade dress in connection with the infringing

products.

       53.      Greens Steel’s use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury

to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products,

and YETI.

       54.      On information and belief, Greens Steel’s use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. Greens Steel’s bad faith

is evidenced at least by the similarity of the infringing products to YETI’s trade dress and by

Greens Steel’s continuing disregard for YETI’s rights.




                                                20
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 21 of 36




       55.     YETI is entitled to injunctive relief, and YETI is entitled to recover at least

Greens Steel’s profits, YETI’s actual damages, enhanced damages, costs, and reasonable

attorney fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                        Count VI:
         Trade Dress Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

       56.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

55 as though fully set forth herein.

       57.     Based on the activities described above, including, for example, Greens Steel’s

advertising, marketing, promoting, offering for sale, selling, distributing, manufacturing, and/or

importing the infringing products, Greens Steel is likely to dilute, has diluted, and continues to

dilute YETI’s famous trade dress in violation of § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

Greens Steel’s use of YETI’s trade dress and/or colorable imitations thereof is likely to cause,

and has caused, dilution of YETI’s famous trade dress at least by eroding the public’s exclusive

identification of YETI’s famous trade dress with YETI and YETI’s products, by lessening the

capacity of YETI’s famous trade dress to identify and distinguish YETI’s products, by

associating YETI’s trade dress with products of inferior quality, and by impairing the

distinctiveness of YETI’s famous trade dress.

       58.     YETI’s trade dress is famous and is entitled to protection under the Lanham Act.

YETI’s trade dress includes unique, distinctive, and non-functional designs. YETI’s trade dress

has acquired distinctiveness through YETI’s extensive and continuous promotion and use of

YETI’s trade dress in the United States. Through that extensive and continuous use, YETI’s

trade dress has become a famous well-known indicator of the origin and quality of YETI’s

products throughout the United States, and is widely recognized by the general consuming public

as a designation of the source of YETI and YETI’s products. YETI’s trade dress has also

                                                21
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 22 of 36




acquired substantial secondary meaning in the marketplace.        Moreover, YETI’s trade dress

became famous and acquired this secondary meaning before Greens Steel commenced its

unlawful use of YETI’s trade dress in connection with the infringing products.

       59.     Greens Steel’s use of YETI’s trade dress and/or colorable imitations thereof has

caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to YETI

for which YETI has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s

products, and YETI.

       60.     On information and belief, Greens Steel’s use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. Greens Steel’s bad faith

is evidenced at least by the similarity of the infringing products to YETI’s trade dress and Greens

Steel’s continuing disregard for YETI’s rights.

       61.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Greens Steel’s profits, YETI’s actual damages, enhanced profits and damages, costs, and

reasonable attorney fees under at least 15 U.S.C. §§ 1125(c), 1116, and 1117.

                                       Count VII:
              Unfair Competition and False Designation of Origin under § 43(a)
                         of the Lanham Act, 15 U.S.C. § 1125(a)

       62.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

61 as though fully set forth herein.

       63.     Greens Steel’s advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, violate § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) and constitute unfair competition

and false designation of origin, at least because Greens Steel has obtained an unfair advantage as



                                                  22
         Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 23 of 36




compared to YETI through Greens Steel’s use of YETI’s trade dress and YETI’s Rambler

Trademarks and/or colorable imitations thereof, including at least “Rambler,” and because such

use is likely to cause consumer confusion as to the origin, sponsorship, and/or affiliation of

Greens Steel’s infringing products, at least by creating the false and misleading impression that

its infringing products are manufactured by, authorized by, or otherwise associated with YETI.

       64.     YETI’s trade dress and YETI’s Rambler Trademarks are entitled to protection

under the Lanham Act. YETI’s trade dress includes unique, distinctive, and non-functional

designs. YETI has extensively and continuously promoted and used its trade dress and Rambler

Trademarks in the United States. Through that extensive and continuous use, YETI’s trade dress

and YETI’s Rambler Trademarks have become well-known indicators of the origin and quality

of YETI’s products. YETI’s trade dress and YETI’s Rambler Trademarks have also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress and YETI’s

Rambler Trademarks acquired this secondary meaning before Greens Steel commenced its

unlawful use of YETI’s trade dress and YETI’s Rambler Trademarks in connection with the

infringing products.

       65.     Greens Steel’s use of YETI’s trade dress and YETI’s Rambler Trademarks and/or

colorable imitations thereof has caused and, unless enjoined, will continue to cause substantial

and irreparable injury to YETI for which YETI has no adequate remedy at law, including at least

substantial and irreparable injury to the goodwill and reputation for quality associated with

YETI’s trade dress, YETI’s Rambler Trademarks, YETI’s products, and YETI.

       66.     On information and belief, Greens Steel’s use of YETI’s trade dress and YETI’s

Rambler Trademarks and colorable imitations thereof has been intentional, willful, and




                                               23
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 24 of 36




malicious. Greens Steel’s bad faith is evidenced at least by the similarity of the infringing

products to YETI’s trade dress and by Greens Steel’s continuing disregard for YETI’s rights.

       67.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Greens Steel’s profits, YETI’s actual damages, enhanced damages, costs, and reasonable

attorney fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                       Count VIII:
                Trade Dress Dilution Under Tex. Bus. & Com. Code § 16.103

       68.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

67 as though fully set forth herein.

       69.     Based on the activities described above, including, for example, Greens Steel’s

advertising, marketing, promoting, offering for sale, selling, distributing, manufacturing, and/or

importing the infringing products, Greens Steel is likely to dilute, has diluted, and continues to

dilute YETI’s trade dress in violation of § 16.103 of the Texas Business & Commerce Code.

Greens Steel’s use of YETI’s trade dress and/or colorable imitations thereof is likely to cause,

and has caused, dilution of YETI’s famous trade dress at least by eroding the public’s exclusive

identification of YETI’s famous trade dress with YETI, by lessening the capacity of YETI’s

famous trade dress to identify and distinguish YETI’s products, by associating YETI’s trade

dress with products of inferior quality, and by impairing the distinctiveness of YETI’s famous

trade dress.

       70.     YETI’s trade dress is famous and is entitled to protection under Texas law.

YETI’s trade dress includes unique, distinctive, and non-functional designs. YETI has

extensively and continuously promoted and used its trade dress in the United States and in the

State of Texas. Through that extensive and continuous use, YETI’s trade dress has become a

famous well-known indicator of the origin and quality of YETI’s products in the United States

                                                24
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 25 of 36




and in the State of Texas generally and in geographic areas in Texas, and YETI’s trade dress is

widely recognized by the public throughout Texas and in geographic areas in Texas as a

designation of the source of YETI and YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace, including in the State of Texas and in

geographic areas in Texas. Moreover, YETI’s trade dress became famous and acquired this

secondary meaning before Greens Steel commenced its unlawful use of YETI’s trade dress in

connection with the infringing products.

       71.     Greens Steel’s use of YETI’s trade dress and/or colorable imitations thereof has

caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to YETI

for which YETI has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s

products, and YETI.

       72.     On information and belief, Greens Steel’s use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. Greens Steel’s bad faith

is evidenced at least by the similarity of the infringing products to YETI’s trade dress and by

Greens Steel’s continuing disregard for YETI’s rights.

       73.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Greens Steel’s profits, YETI’s actual damages, enhanced profits and damages, and reasonable

attorney fees under at least Tex. Bus. & Com. Code § 16.104.

                                       Count IX:
                            Common Law Trade Dress Infringement

       74.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

73 as though fully set forth herein.




                                                25
         Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 26 of 36




       75.     Greens Steel’s advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, constitute common law trade dress infringement, at least because Greens Steel’s use of

YETI’s trade dress and/or colorable imitations thereof is likely to cause consumer confusion as

to the origin, sponsorship, and/or affiliation of its infringing products, at least by creating the

false and misleading impression that its infringing products are manufactured by, authorized by,

or otherwise associated with YETI.

       76.     YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.       YETI has extensively and

continuously promoted and used its trade dress in the United States and the State of Texas.

Through that extensive and continuous use, YETI’s trade dress has become a well-known

indicator of the origin and quality of YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress acquired this

secondary meaning before Greens Steel commenced its unlawful use of YETI’s trade dress in

connection with its infringing products.

       77.     Greens Steel’s use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury

to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products,

and YETI.

       78.     On information and belief, Greens Steel’s use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. Greens Steel’s bad faith




                                                26
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 27 of 36




is evidenced at least by the similarity of it its infringing products to YETI’s trade dress and

Greens Steel’s continuing disregard for YETI’s rights.

       79.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Greens Steel’s profits, punitive damages, costs, and reasonable attorney fees.

                                       Count X:
                            Common Law Trademark Infringement

       80.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

79 as though fully set forth herein.

       81.     Greens Steel’s activities described above, including, for example, Greens Steel’s

use of YETI’s Rambler Trademarks and/or colorable imitations thereof, including using at least

“Rambler,” in direct competition with YETI, constitute common law trademark infringement, at

least because Greens Steel’s use of YETI’s Rambler Trademarks, including through

reproductions, copies, and/or colorable imitations thereof, is likely to cause consumer confusion

as to the origin and/or sponsorship/affiliation of the infringing products, at least by creating the

false and misleading impression that the infringing products are manufactured by, authorized by,

or otherwise associated with YETI.

       82.     YETI’s Rambler Trademarks are entitled to protection under the common law.

YETI has extensively and continuously promoted and used its Trademarks in the United States

and the State of Texas. Through that extensive and continuous use, YETI’s Rambler Trademarks

have become well-known indicators of the origin and quality of YETI’s products. YETI’s

Rambler Trademarks have also acquired substantial secondary meaning in the marketplace.

Moreover, YETI’s Rambler Trademarks acquired this secondary meaning before Greens Steel

commenced its unlawful use of YETI’s Rambler Trademarks and/or colorable imitations thereof

in connection with the infringing products.

                                                27
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 28 of 36




       83.     Greens Steel’s use of YETI’s Rambler Trademarks, including through

reproductions, copies, and/or colorable imitations thereof, has caused and, unless enjoined, will

continue to cause substantial and irreparable injury to YETI for which YETI has no adequate

remedy at law, including at least substantial and irreparable injury to the goodwill and reputation

for quality associated with YETI’s Rambler Trademarks, YETI’s products, and YETI.

       84.     On information and belief, Greens Steel’s use of YETI’s Rambler Trademarks,

including through reproductions, copies, and/or colorable imitations thereof, has been

intentional, willful, and malicious. Greens Steel’s bad faith is evidenced at least by Greens

Steel’s unlawful use of YETI’s Rambler Trademarks and/or colorable imitations thereof to sell

the infringing products, Greens Steel’s infringement of YETI’s other rights, and Greens Steel’s

continuing disregard for YETI’s rights.

       85.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Greens Steel’s profits, punitive damages, costs, and reasonable attorney fees.

                                        Count XI:
                               Common Law Unfair Competition

       86.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

85 as though fully set forth herein.

       87.     Greens Steel’s advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, constitute common law unfair competition, at least by palming off/passing off of Greens

Steel’s goods, by simulating YETI’s trade dress and YETI’s Rambler Trademarks and/or

colorable imitations thereof, including at least “Rambler,” in an intentional and calculated

manner that is likely to cause consumer confusion as to origin, sponsorship, and/or affiliation of

Greens Steel’s infringing products, at least by creating the false and misleading impression that

                                                28
         Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 29 of 36




its infringing products are manufactured by, authorized by, or otherwise associated with YETI.

Greens Steel has also interfered with YETI’s business.

       88.     YETI’s trade dress and YETI’s Rambler Trademarks are entitled to protection

under the common law. YETI’s trade dress includes unique, distinctive, and non-functional

designs. YETI’s Rambler Trademarks are inherently distinctive. YETI has extensively and

continuously promoted and used YETI’s trade dress and YETI’s Rambler Trademarks for years

in the United States and the State of Texas. Through that extensive and continuous use, YETI’s

trade dress and YETI’s Rambler Trademarks have become well-known indicators of the origin

and quality of YETI’s products. YETI’s trade dress and YETI’s Rambler Trademarks have also

acquired substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress and

YETI’s Rambler Trademarks acquired this secondary meaning before Greens Steel commenced

its unlawful use of YETI’s trade dress and YETI’s Rambler Trademarks in connection with its

infringing products.

       89.     Greens Steel’s use of YETI’s trade dress and YETI’s Rambler Trademarks and/or

colorable imitations thereof has caused and, unless enjoined, will continue to cause substantial

and irreparable injury to YETI for which YETI has no adequate remedy at law, including at least

substantial and irreparable injury to the goodwill and reputation for quality associated with

YETI’s trade dress, YETI’s Rambler Trademarks, YETI’s products, and YETI.

       90.     On information and belief, Greens Steel’s use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. Greens Steel’s bad faith

is evidenced at least by the similarity of its infringing products to YETI’s trade dress and Greens

Steel’s continuing disregard for YETI’s rights.




                                                  29
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 30 of 36




       91.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Greens Steel’s profits, punitive damages, costs, and reasonable attorney fees.

                                        Count XII:
                                Common Law Misappropriation

       92.       YETI realleges and incorporates the allegations set forth in paragraphs 1

through 91 as though fully set forth herein.

       93.       Greens Steel’s advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of the infringing products, in direct competition with YETI,

constitute common law misappropriation.

       94.       YETI created the Rambler® Drinkware covered by YETI’s trade dress and

YETI’s Rambler Trademarks through extensive time, labor, effort, skill, and money. Greens

Steel has wrongfully used YETI’s trade dress and YETI’s Rambler Trademarks and/or colorable

imitations thereof, including using at least “Rambler,” in competition with YETI and gained a

special advantage because Greens Steel was not burdened with the expenses incurred by YETI.

Greens Steel has commercially damaged YETI, at least by causing consumer confusion as to

origin and/or sponsorship/affiliation of Greens Steel’s infringing products, by creating the false

and misleading impression that their infringing products are manufactured by, authorized by, or

otherwise associated with YETI, and by taking away sales that YETI would have made.

       95.       YETI’s trade dress and YETI’s Rambler Trademarks are entitled to protection

under the common law. YETI’s trade dress includes unique, distinctive, and non-functional

designs. YETI’s Rambler Trademarks are inherently distinctive. YETI has extensively and

continuously promoted and used YETI’s trade dress and YETI’s Rambler Trademarks for years

in the United States and the State of Texas. Through that extensive and continuous use, YETI’s

trade dress and YETI’s Rambler Trademarks have become well-known indicators of the origin

                                                30
         Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 31 of 36




and quality of YETI’s products. YETI’s trade dress and YETI’s Rambler Trademarks have also

acquired substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress and

YETI’s Rambler Trademarks acquired this secondary meaning before Greens Steel commenced

its unlawful use of YETI’s trade dress and YETI’s Rambler Trademarks in connection with its

infringing products.

       96.       Greens Steel’s use of YETI’s trade dress and YETI’s Rambler Trademarks

and/or colorable imitations thereof has caused and, unless enjoined, will continue to cause

substantial and irreparable commercial injury to YETI for which YETI has no adequate remedy

at law, including at least substantial and irreparable injury to the goodwill and reputation for

quality associated with YETI’s trade dress and YETI’s Rambler Trademarks with YETI and

YETI’s products. Moreover, as a result of its misappropriation, Greens Steel has profited and,

unless such conduct is enjoined by this Court, will continue to profit by misappropriating the

time, effort, and money that YETI invested in establishing the reputation and goodwill associated

with YETI’s trade dress and YETI’s Rambler Trademarks with YETI and YETI’s products.

       97.       On information and belief, Greens Steel’s misappropriation of YETI’s trade

dress and YETI’s Rambler Trademarks and/or colorable imitations thereof has been intentional,

willful, and malicious. Greens Steel’s bad faith is evidenced at least by the similarity of its

infringing products to YETI’s trade dress and YETI’s Rambler Trademarks and Greens Steel’s

continuing disregard for YETI’s rights.

       98.       YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Greens Steel’s profits, punitive damages, costs, and reasonable attorney fees.




                                                31
          Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 32 of 36




                                          Count XIII:
                                       Unjust Enrichment

       99.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

98 as though fully set forth herein.

       100.    Greens Steel’s advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of its infringing products, in direct competition with YETI,

constitute unjust enrichment, at least because Greens Steel has wrongfully obtained benefits at

YETI’s expense. Greens Steel has also, inter alia, operated with an undue advantage.

       101.    YETI created the Rambler® Drinkware covered by YETI’s trade dress and

YETI’s Rambler Trademarks through extensive time, labor, effort, skill, and money. Greens

Steel has wrongfully used and is wrongfully using YETI’s trade dress and YETI’s Rambler

Trademarks and/or colorable imitations thereof, including using at least “Rambler,” in

competition with YETI, and has gained and is gaining a wrongful benefit by undue advantage

through such use. Greens Steel has not been burdened with the expenses incurred by YETI, yet

Greens Steel is obtaining the resulting benefits for its own business and products.

       102.    YETI’s trade dress and YETI’s Rambler Trademarks are entitled to protection

under the common law. YETI’s trade dress includes unique, distinctive, and non-functional

designs. YETI’s Rambler Trademarks are inherently distinctive. YETI has extensively and

continuously promoted and used YETI’s trade dress and YETI’s Rambler Trademarks for years

in the United States and the State of Texas. Through that extensive and continuous use, YETI’s

trade dress and YETI’s Rambler Trademarks have become well-known indicators of the origin

and quality of YETI’s products. YETI’s trade dress and YETI’s Rambler Trademarks have also

acquired substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress and

YETI’s Rambler Trademarks acquired this secondary meaning before Greens Steel commenced

                                                32
            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 33 of 36




its unlawful use of YETI’s trade dress and YETI’s Rambler Trademarks and colorable imitations

thereof in connection with its infringing products.

       103.     Greens Steel’s use of YETI’s trade dress and YETI’s Rambler Trademarks and/or

colorable imitations thereof has caused and, unless enjoined, will continue to cause substantial

and irreparable commercial injury to YETI for which YETI has no adequate remedy at law,

including at least substantial and irreparable injury to the goodwill and reputation for quality

associated with YETI’s trade dress and YETI’s Rambler Trademarks with YETI and YETI’s

products. YETI accumulated this goodwill and reputation through extensive time, labor, effort,

skill, and investment. Greens Steel has wrongfully obtained and is wrongfully obtaining a

benefit at YETI’s expense by taking undue advantage and free-riding on YETI’s efforts and

investments, and enjoying the benefits of YETI’s hard-earned goodwill and reputation.

       104.     On information and belief, Greens Steel’s unjust enrichment at YETI’s expense

has been intentional, willful, and malicious. Greens Steel’s bad faith is evidenced at least by the

similarity of its infringing products to YETI’s trade dress, and Greens Steel’s continuing

disregard for YETI’s rights.

       105.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Greens Steel’s profits.

                                     Demand for Jury Trial

       YETI hereby demands a jury trial on all issues so triable.

                                           Relief Sought
       WHEREFORE, Plaintiff respectfully prays for:

       1.       Judgment that Greens Steel has (i) infringed YETI’s registered trademarks in

violation of § 1114(1) of Title 15 in the United States Code; (ii) infringed YETI’s Rambler

Trademarks in violation of § 1125(a) of Title 15 in the United States Code; (iii) diluted YETI’s

                                                 33
            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 34 of 36




Rambler Trademarks in violation of § 1125(c) of Title 15 in the United States Code; (iv) diluted

YETI’s Rambler Trademarks in violation of Tex. Bus. & Com. Code § 16.103; (v) infringed

YETI’s trade dress in violation of § 1125(a) of Title 15 in the United States Code; (vi) diluted

YETI’s trade dress in violation of § 1125(c) of Title 15 in the United States Code; (vii) engaged

in unfair competition and false designation of origin in violation of § 1125(a) of Title 15 in the

United States Code; (viii) diluted YETI’s trade dress in violation of Tex. Bus. & Com. Code §

16.103; (ix) violated YETI’s common law rights in YETI’s trade dress; (x) violated YETI’s

common law rights in YETI’s Rambler Trademarks; (xi) engaged in common law unfair

competition; (xii) engaged in common law misappropriation; and (xiii) been unjustly enriched at

YETI’s expense, and that all of these wrongful activities by Greens Steel was willful;

       2.       An injunction against further infringement and dilution of YETI’s trade dress and

YETI’s Rambler Trademarks, and further acts of unfair competition, misappropriation, and

unjust enrichment by Greens Steel, and each of its agents, employees, servants, attorneys,

successors and assigns, and all others in privity or acting in concert with any of them, including

at least from selling, offering to sell, distributing, manufacturing, importing, or advertising the

infringing products, or any other products that use a copy, reproduction, or colorable imitation of

YETI’s trade dress, and/or YETI’s Rambler Trademarks, pursuant to at least 15 U.S.C. § 1116

and Tex. Bus. & Com. Code § 16.104, and 35 U.S.C. § 283;

       3.       An Order that Greens Steel pay YETI for all profits and damages resulting from

Greens Steel infringing activities and that the award to YETI be trebled, as provided for under 15

U.S.C. § 1117, or, at YETI’s election, that YETI be awarded statutory damages from Greens

Steel in the amount of $2,000,000.00 per counterfeit mark per type of goods sold, as provided by

at least 15 U.S.C. § 1117(c);



                                                34
            Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 35 of 36




       4.       An Order directing Greens Steel to recall all infringing products sold and/or

distributed and provide a full refund for all recalled infringing products;

       5.       An Order directing the destruction of (i) all infringing products, including all

recalled infringing products, (ii) any other products that use a copy, reproduction, or colorable

imitation of YETI’s trade dress or YETI’s Rambler Trademarks in Greens Steel’s possession or

control, (iii) all plates, molds, and other means of making the infringing products in Greens

Steel’s possession, custody, or control, and (iv) all advertising materials related to the infringing

products in Greens Steel’s possession, custody, or control, including on the Internet, pursuant to

at least 15 U.S.C. § 1118

       6.       An Order directing Greens Steel to publish a public notice providing proper

attribution of YETI’s trade dress and YETI’s Rambler Trademarks to YETI, and to provide a

copy of this notice to all customers, distributors, and/or others from whom the infringing

products are recalled

       7.       An Order barring importation of the infringing products and/or colorable

imitations thereof into the United States, and barring entry of the infringing products and/or

colorable imitations thereof into any customhouse of the United States, pursuant to at least 15

U.S.C. § 1125(b);

       8.       An award of Greens Steel’s profits, YETI’s actual damages, enhanced damages,

punitive damages, exemplary damages, costs, prejudgment and post judgment interest, and

reasonable attorney fees pursuant to at least 15 U.S.C. §§ 1125(a), 1125(c), 1116, and 1117 and

Tex. Bus. & Com. Code § 16.104; and

       9.       Such other and further relief as this Court deems just and proper.




                                                 35
        Case 1:20-cv-00075-RP Document 1 Filed 01/22/20 Page 36 of 36




Dated: January 22, 2020            Respectfully submitted,


                                   By: /s/ Joseph J. Berghammer
                                   Joseph J. Berghammer (admitted in the Western
                                   District of Texas)
                                   Illinois Bar No. 6273690
                                   jberghammer@bannerwitcoff.com
                                   Michael L. Krashin (admitted in the Western
                                   District of Texas)
                                   Illinois Bar No. 6286637
                                   mkrashin@bannerwitcoff.com
                                   John A. Webb, Jr. (admitted in the Western District
                                   of Texas)
                                   Illinois Bar No. 6321695
                                   jwebb@bannerwitcoff.com
                                   Banner & Witcoff, Ltd.
                                   71 South Wacker Drive
                                   Suite 3600
                                   Chicago, IL 60606-7407
                                   Telephone: (312) 463-5000
                                   Facsimile: (312) 463-5001

                                   ATTORNEYS FOR YETI COOLERS, LLC




                                     36
